DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-12, 13-15 and 17 objected to because of the following informalities:
In claim 11 the claim should be one sentence.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 6:
In “the anti-preload member is biased to the interference position further comprising a blocking member” it is unclear what is further comprising the anti-preload member. Another phrase needs to be added to clarify for example, “wherein the electronic access control strike further comprises” or “wherein the anti-preload member further comprises”.

In regards to claim 7:
Claim 7 recites the limitation "the motor rotation axis" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, the phrase is assumed to read “a motor rotation axis”.
In regards to claims 1-11, 13 and 16-20:
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “cam” in claims 1, 5, 8, 9, 11, 13, and 16-20 is used by the claim to mean “a blocking member,” while the accepted meaning is “a projection on a rotating part in machinery, designed to make sliding contact with another part while rotating and to impart reciprocal or variable motion to it” – oxford English dictionary. The term is indefinite because the specification does not clearly redefine the term.
For the purposes of examination, it is assumed a cam means a blocking member.
In regards to claims 12-15:
In claim 12, the in the limitation “a motor mounted to the frame” it is unclear which frame the motor is mounted to. It’s either preload negating module frame or the frame of the electronic access control.
For the purposes of examination, it is assumed to be mounted to the frame of the electronic access control.
In claim 15, it is further unclear which frame the claim is referring to.
For the purposes of examination, it is assumed to be the preload negating module frame.

Claims 13-14 are rejected due to their dependency on claim 12.
In regards to claims 2-4, 6-7 and 10:
They are rejected due to their dependency on claim 1.
In regards to claim 13:
Claim 13 recites the limitation "the cam member" in the third line.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination it is assumed the applicant meant to say “the pivotable member”
In regards to claim 14:
Claim 14 recites the limitation "the anti- preload member" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
For the purposes of examination, it is assumed to say “an  anti-pre-load member” in line 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1-9 and 11-14 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Geringer et al. US 8851532 B2 (hereinafter Geringer).
In regards to claim 1, Geringer teaches an electronic access control strike (title) having a bolt socket (See figure 23), a bolt path leading to bolt socket (See figure 23), a keeper (82) movably mounted to a frame in a manner to be moveable into and out of interference with the bolt path, a cam member (28)  moveable for selectively blocking or unblocking the movement of the keeper (abstract), and an 
In regards to claim 2, Geringer teaches the electronic access control strike of claim 1 further comprising a motor (26, solenoids are a type of electric motor) controlling the movement of the anti-preload member (via 28, see figure 22, and Col 5 lines 52 -67).  
In regards to claim 3, Geringer teaches the electronic access control strike of claim 2 wherein the keeper is pivotably mounted to the frame (See figure 23) for pivoting around a keeper pivot axis (See figure 23), and a pivotable member (54) is pivotable around a motor axis (See figure 21) being parallel to the keeper pivot axis (See figure 23).  
In regards to claim 4, Geringer teaches the electronic access control strike of claim 3 wherein the keeper has an engagement feature spaced apart from the keeper pivot axis and configured to be engaged upon (indirectly) by the pivotable member for receiving the force therefrom (See image below). 

    PNG
    media_image1.png
    389
    504
    media_image1.png
    Greyscale

In regards to claim 5, Geringer teaches the electronic access control strike of claim 2 wherein the anti-preload member is pivotable by the motor (via 28) into engagement with the keeper (See figure 23) to exert a force against the keeper and moves the keeper away from the cam member (the anti-preload member pushes at least the keeper engagement feature downward away from the cam member).
In regards to claim 6, Geringer teaches the electronic access control strike of claim 2 wherein the anti-preload member is biased (since its connected to the cam 28) to the interference position (Col 7, lines 11-20)  further comprising a blocking member (52) moveable to selectively block the anti-preload member in the interference position or release the anti-preload member from the interference position, the motor driving the movement of the blocking member (Col 7 lines 21-33).  
In regards to claim 7, Geringer teaches the electronic access control strike of claim 6 wherein the movement of the blocking member is longitudinal (Col 7 lines 21-33) and is driven by rotation of a key member (54) by the motor, the key member being engaged in a helical keypath (the bolt 54 screws into 52) in the blocking member, the helical keypath being concentric with the motor rotation axis (See figure 21).
In regards to claim 8, Geringer teaches the electronic access control strike of claim 1 further comprising an actuator (26) controlling the movement of the cam member (via 28, see figure 22, and Col 5 lines 52 -67).  
In regards to claim 9, Geringer teaches the electronic access control strike of claim 8 wherein the keeper member is biased into the bolt path (See spring around 111 in figure 24, Also the keeper in biased into the bolt path by the cam in the blocked position) wherein the cam member is slidable (relative to the path 80 see figure 16), the actuator includes a solenoid (26) for pulling the cam member into a first sliding direction (retracted), and a biasing member (58) biasing the cam member in a second, opposite sliding direction when the solenoid is inactive (extended see Col 6 lines 9-18).  
In regards to claim 11, Geringer teaches the electronic access control strike of claim 1 further comprising an actuator (26) controlling the movement of the cam member, a motor controlling the movement of the anti-preload member (via 28, see figure 22, and Col 5 lines 52 -67), and a controller (the mode selector in Col 6 lines 48-61, sliding 22) coordinating the action of the motor and of the actuator in a manner that the actuator is activated when said anti-preload member is in the interference position (the fail-safe mode in Col 6 lines 48-61).  
In regards to claim 12, Geringer teaches a preload resistant module (94 and 96) for an electronic access control strike (title), the preload negating module having a frame (slot of 28, 94 rests in, see figures 22 and 23) mountable to a frame of the electronic access control strike (See figure 22), a motor (26) mounted to the frame and connected to a pivotable member (28), the pivotable member being pivotable by the motor in a manner that when the frame of the preload negating module is mounted to the frame of the electronic access control strike, the pivotable member is pivotable into interference (See figure 23) with a keeper (82) of the electronic access control strike to exert a preload negating force against the keeper (Col 9 lines 6-36, considering pre-load to be the initial force required for the striker to perform its function). 
In regards to claim 13, Geringer teaches the preload resistant module of claim 12 wherein the pivotable member is pivotable by the motor into engagement with the keeper (See figure 23) to exert a force against the keeper and move the keeper away from the cam member (the pivotal member pushes at least the keeper engagement feature downward away from the cam member).  
In regards to claim 14, Geringer teaches the preload resistant module of claim 12 wherein the pivotable member is biased to the interference position (in the fail-secure mode in Col 6 lines 48-61), further comprising a blocking member (24) moveable to selectively block the anti- preload member (94) in the interference position or release the anti-preload member from the interference position, the motor driving the movement of the blocking member (Col 5 lines 52-67 And Col 6 lines 1 -8).  
*** The below interpretation of claim 12 is for the purposes of claim 15 only
In regards to claim 12, Geringer teaches a preload resistant module (94 and 96) for an electronic access control strike (title), the preload negating module having a frame (slot of 28, 94 rests in, see figures 22 and 23) mountable to a frame of the electronic access control strike (See figure 22), a motor (26) mounted to the frame and connected to a pivotable member (94), the pivotable member being pivotable by the motor in a manner that when the frame of the preload negating module is mounted to the frame of the electronic access control strike, the pivotable member is pivotable into interference (See figure 23) with a keeper (82) of the electronic access control strike to exert a preload negating force against the keeper (Col 9 lines 6-36, considering pre-load to be the initial force required for the striker to perform its function). 
In regards to claim 15, Geringer teaches the preload negating module of claim 12 wherein the pivotable member is provided in the form of a disc (See fig 23) mounted eccentrically (as in situated away from the axis of the motor) relative to a rotation axis of the motor, and the frame is provided with a slot (slot of 28), the disc protruding outwardly across the slot when the motor is activated (See figure 23.   

Claim Rejections - 35 USC § 103
Claims 10 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Geringer in view of Schroeder US 20170067271 A1 (hereinafter Schroeder).
In regards to claim 10, Geringer teaches the electronic access control strike of claim 8.
However, Geringer does not teach an input module for receiving a user input, an authenticator to authenticate the user input, and a controller for operating the actuator contingent upon authentication of the user input.  
Schroeder teaches an electronic door lock with an input module for receiving a user input (306, para 61), an authenticator (304, see figure 9a) to authenticate the user input (para 61), and a controller (302) for operating the actuator contingent upon authentication of the user input (See para 61).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use Schroeder’s input module, authenticator, and controller in Geringer’s electronic access control strike in order to eliminate the need for externally accessible mechanical locks, permit remote control of access by a facility manager and provide access to users by a user interface which would be more reliable than a conventional mechanical combination or key lock (See para 5 of Schroeder).
In regards to claim 16, Geringer teaches a method of operating an electronic access control strike having a socket area (See fig 23), a bolt path leading to socket area (See fig 23), a keeper movably mounted to a frame (Col 1, 10-12) in a manner to be moveable into and out of the bolt path (abstract, blocking and unblocking), a cam member (28) moveable for selectively blocking or unblocking the movement of the keeper out of the bolt path (abstract, Col 9 lines 19-36), an actuator (24) for driving the movement of the cam member (Col 6 lines 62 – Col 7 line 10 ), an anti-preload member (94) 
However Geringer does not teach the method comprising: receiving a user input, authenticating the user input against credential data, and contingent upon said authentication : operating the actuator to move the cam member for unblocking the movement of the keeper while the anti-preload member is in interference between the keeper and the cam member.  
Schroeder teaches an electronic door lock with an input module with a method. The method comprising: receiving a user input, authenticating the user input against credential data, and contingent upon said authentication (fig 9a, para 61): operating the actuator (50) to move.
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have been obvious to use Schroeder’s method in Geringer’s electronic access control strike in order to eliminate the need for externally accessible mechanical locks, permit remote control of access by a facility manager and provide access to users by a user interface which would be more reliable than a conventional mechanical combination or key lock (See para 5 of Schroeder).
Geringer in view of Schroeder teaches upon said authentication the operating the actuator (Geringer 24) to move the cam member for unblocking the movement of the keeper while the anti-preload member is in interference between the keeper and the cam member (See fig 23, Col 6 lines 62 – Col 7 line 10).  
In regards to claim 17, Geringer teaches the method of claim 16 further comprising a door (Col 1, 10-12) exerting a preloading force against the keeper (Col 4 lines 13 -32, since the pre-loading force occurs when the door is closes), forcing the keeper towards the cam member; wherein said interfering anti-preload member exerts a counteracting resistance force preventing the keeper from engaging the cam member.  
In regards to claim 18, Geringer teaches the method of claim 16 further comprising, subsequently to the movement of the cam member, the bolt pushing the keeper out of the bolt path (Since keeper can move see abstract).  
In regards to claim 19, Geringer in view of Schoeder teaches the method of claim 18 further comprising, contingent upon said authentication (Schroeder para 61), the motor pivoting the anti-preload member and thereby generating a force against the keeper, said force pushing the keeper away from the cam member (Geringer: the anti-preload member pushes at least the keeper engagement feature downward away from the cam member); and the motor pivoting the pivotable member out from interference with the keeper subsequently (later during opening) to the movement of the cam member (Geringer: Col 5 lines 52 -67) .  
In regards to claim 20, Geringer teaches the method of claim 18 further comprising, the motor blocking the anti-preload member into said interference with the keeper (See figure 23), and contingent upon said movement of the cam member (since the cam member needs to move with the anti-preload member), releasing the anti-preload member from said interference position (Col 5 lines 52 -67).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Liao US 20060226663 A1 - teaches a very similar blocking member with an eccentric disk part.
Bashford US 20040061343 A1 – teaches a very similar blocking mechanism.
Burke et al. US 20060202490 A1 – teaches an electric striker with two motors.
Schildwachter et al. US 6935663 B2 teaches an electronic catch being mounted to a door frame.
Chang US 8833814 B2 – can potentially read on some claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675